Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-8 in the reply filed on October 9, 2020 is acknowledged.
In light of search and consideration of the prior art, Claims 1-8 are found to be allowable for the reasons put forth below.  The restriction requirement between the block copolymer and the coating comprising the block copolymer, as set forth in the Office action mailed on September 4, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 4, 2020 is fully withdrawn.  Claims 9-13, directed to coating comprising the elected block copolymer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed.  
For clarity of the record and in considering the claimed limitations in their broadest reasonable interpretation, the use of the word “block” in the claimed invention is not used in a traditionally accepted manner in the polymeric art.  See Burnett, Block and Graft Copolymers page 130.  In the instant case, the block copolymer would be considered to be a graft copolymer with polyglycerol backbone (A units in terms of Burnett) with the remaining second to fourth blocks being grafts on the backbone (B units in terms of Burnett).  (See Figure 1 of the as-filed application for comparison).  Therefore, the term “block” is interpreted as “graft” including all that would be associated with the term graft but not block especially in light of the linker domain recitations of the claims.
The closest prior art is Haag (WO2015/036364) which teaches polyglycerol derived copolymers which are functionalized explicitly with amine groups and catechol groups.  Figure 2 represents the first block of the claimed invention (hPG in later figures).  Figure 3b represents the catechol block (third block) of the claimed invention with the –CH(OH)-CH2-NCO-CH2CH2- group being the second linker which is bonding the catechol group to the polyglycerol first domain (hPG).  Figure 3c represents the forth (crosslinker) block of the claimed invention with the CH2-CH2 being the third linker which is bonding the amine (NH2) groups to the polyglycerol first domain (hPG). The amines are present because only a portion of the polyglycerol groups 
The instant broadest claim recites two variants to the claimed invention that set up different requirements for the claimed invention depending on the nature of the crosslinking group (reactive residue) of the fourth block.  If the group is a benzophenone group, the second and third block may be optional.  If the group is not a benzophenone group, the second and third group are no longer optional.  
With respect to the variant when the reactive residue (crosslinker) is benzophenone, Haag is completely silent on the use of a benzophenone group to be a reactive residue that enables crosslinking of individual molecules of the amphiphilic block copolymer as recited.  Haag specifically teaches the crosslinking between the individual molecules of copolymer is done through the catechol groups and/or the amines. (page 13 lines 25-35) There is also no teaching or suggestion on using benzophenones for such a purpose, or any other purpose, in Haag.  While such a modification may be technically possible given proper motivation it is unclear how the addition of benzophenone either as a functional group capable of crosslinking the polymer of Haag or as a functional group to interact with other polymers in the coatings of Haag could be done with a reasonable expectation of success considering the intended purpose of these groups is for interaction with other polymers (page 9 lines 35 – page 10 lines 5)  while the claimed invention requires the benzophenone groups to crosslink the individual recited block copolymers.  The suggested other functionalities in Haag that may be used do not include anything related to benzophenone. (see page 9 lines 35- page 10 line 5) Therefore, one of ordinary skill in the art would only arrive at the claimed invention 
With respect to the variant which does not include benzophenone as a reactive residue (crosslinker) of the fourth block, Haag is completely silent on a modification or extra graft (block) that would include hydrophobic domains as recited by the second block of the claimed invention.  The phrase “hydrophobic” does not appear anywhere in Haag although Haag does suggest the addition of additional hydrophilic domains in the passage of page 10 lines 5-10.  This passage suggests the recited glycols, zwitterionic moieties and oxazolines are hydrophilic rather than hydrophobic.  While there may be aliphatic structures of (CH2)n  taught in multiple places in Haag, these structures are not present as recited by the second block consisting of hydrophobic domain and a first linker domain which is bonded to the polyglycerol in any reasonable interpretation of Haag especially considering the requirements of the other claimed blocks and how the linkers and domains are recited and attached to the main hydrophilic domain.  Additionally, as discussed above, Haag teaches other functionalizations of the polyglycerol main chain are possible but none of the suggested additional functionalities reasonably convey the use of a hydrophobic domain as recited.  It is additionally entirely unclear how one could modify Haag with such hydrophobic domains if properly motivated with any reasonable expectation of success in arriving at invention of Haag.  Therefore, with respect to the use of a hydrophobic domain as recited when practicing Haag, one of ordinary skill in the art would only arrive at the claimed invention variant through the benefit of hindsight.
In summary, while Haag comprises many of the words and concepts of the claimed invention as discussed above, they are not arranged in such a manner that would have rendered .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Christopher M Rodd/Primary Examiner, Art Unit 1766